Title: To Thomas Jefferson from Thomas Newton, 16 February 1803
From: Newton, Thomas
To: Jefferson, Thomas


          
            Dr Sir
            Norfolk Febry 16—1803
          
          Your favor of the 6th I received and am glad the Cyder had got to hand. I have not the acct. of it at present or should forward it. two pipes of Brazil wine shall be sent you the first good opty. if you wou’ld say how many you wou’d take yearly, I would order them with my own, of superior quality—my intentions are to send only for as many pipes as my freinds want & import none for promiscuous sales, My Corespondents are Portugese they inform me they will send wines to my order, for my freinds & myself of better quality than we have been used to, I shall try them for some, as I wish to have the best.—
          My son’s in Law Js Taylor & Theo Armistead have a ship that has made only one Voyage particularly built, copered to light water marks, Composition bound, & in every respect well built, & calculated for a ship of war; with making ports & laying the lower Decks, which they would sell & could fit out compleated in a short time; she is built on the Construction of a Brittish 20 gun Ship & sails fast, it is probable she would suit Government for one of the 4 to be fitted out, I do not beleive a better vessel can be built, for the purpose, as she was built to be kept & not intended for sale, but the fall of freights induce them to part with her, if they can obtain the value. we have nothing new here. a very heavy Snow is now falling from the Sea board, which I suppose does not reach far up the country. health &c attend you are the wishes of yr obt Servt 
          
            Thos Newton
          
        